                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


UNITED STATES OF AMERICA,

     Plaintiff,

v.                                             Case No. 8:21-cv-188-MSS-AEP


WECARE PHARMACY, LLC;
QINGPING ZHANG, PHARMD, MS;
LI YANG, L&Y HOLDINGS, LLC.


     Defendants.

__________________________________/

                  STIPULATED PRELIMINARY INJUNCTION

       THIS MATTER comes before the Court upon the United States’ Ex Parte

Motion for Temporary Restraining Order and Preliminary Injunction and

Supporting Memorandum of Law, Federal Rule of Civil Procedure 65(b), Local

Rule 4.05, and the Controlled Substances Act, 21 U.S.C. §§ 843(f) and 882(a) (Dkt.

2) At issue before the Court is the United States’ request for a preliminary

injunction.

       The United States alleged in its ex parte filings that Defendants WeCare

Pharmacy, LLC; Qingping Zhang, PharmD, MS; Li Yang; and L&Y Holdings,
LLC have violated the Controlled Substances Act (“CSA”), 21 U.S.C. §§ 829,

841(a)(l), 842(a)(l) and 856(a)(1) and 856(a)(2). (Dkt. 4 at 1-2)

      On January 26, 2021, the Court found that the United States had sufficiently

demonstrated in its ex parte filings that the Government would likely be able to

prove that Defendants were violating the CSA, and that the statutory conditions

for granting a temporary restraining order had been met. (Dkt. 8 at 2) The Court

issued a Temporary Restraining Order (“TRO”) (1) enjoining Defendants from

directly or indirectly distributing, dispensing, or possessing with the intent to

distribute or dispense, any controlled substances as defined and identified in 21

U.S.C. §§ 802(6) and 812, and 21 C.F.R. §§ 1308.11-1308.15, (2) directing all

controlled substances in the possession, custody, or control of Defendants shall be

sealed immediately by agents or investigators of the U.S. Drug Enforcement

Administration (“DEA”), and (3) ordering Defendants are temporarily restrained

and enjoined from altering, deleting, destroying, mutilating, or transferring any

record within their possession, custody, or control related to the distribution or

dispensation of controlled substances. (Id.)

      A hearing on the United States’ request for a preliminary injunction is

scheduled for February 9, 2021.        (Id.)   The United States contends that a

preliminary injunction is warranted because Defendants have violated and unless

enjoined could continue to violate the CSA.




                                          2
      To avoid the delay, uncertainty, inconvenience, and expense of protracted

litigation of the above claims, the United States and Defendants consent to the

entry of this Preliminary Injunction, as set forth below. (Dkt. 17) Defendants agree

to the Court’s jurisdiction over them and the subject matter of this action.

Defendants do not admit or deny the allegations contained in the United States’ ex

parte filings. The United States and Defendants’ agreement to the entry of this

Preliminary Injunction is neither an admission of liability or wrongdoing by

Defendants nor a concession by the United States that its claims are not well

founded.

      Upon consideration of the parties’ agreement and the record in this case, it

is ORDERED and ADJUDGED that Defendants, their agents, employees,

companies, attorneys, and all persons acting in concert and participation with

them, be enjoined as follows:

      (1) From dispensing or distributing any controlled substances, as defined and

identified in 21 U.S.C. §§ 802(6) and 812, and 21 C.F.R. §§ 1308.11-1308.15,

prescribed by Qing Lu McGaha, M.D., NPI 1184820292; and

      (2) From altering, deleting, destroying, mutilating, or transferring any record

within their possession, custody, or control related to the distribution or

dispensation of controlled substances.



                                         3
      Nothing in this Injunction shall be considered a waiver of a Defendant’s

Fifth Amendment right against compulsory self-incrimination. The United States’

right to challenge the appropriateness of any such invocation of a Defendant’s Fifth

Amendment rights is also specifically preserved by this Injunction.

      This Preliminary Injunction shall remain in force until further Order of

the Court, and it supersedes the TRO previously entered against these

Defendants.

      In light of the Parties’ stipulation to entry of this Preliminary Injunction,

(Dkt. 17), the February 9, 2021 hearing is CANCELLED.

      DONE and ORDERED in chambers in Tampa, Florida this 5th day of

February, 2021.




Copies furnished to:
Counsel of record
Any pro se party




                                         4
